DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 15/353,832, filed on November 17, 2016.  In response to Examiner’s Non-Final Rejection of October 05, 2020, Applicant, on December 31, 2020, amended Claims 1, 10 and 15. Claims 1-20 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C. 101 rejection for further explanation and rationale. 

The 35 U.S.C. § 112 rejections of claims 1-20, are hereby withdrawn pursuant to applicant’s amendments to claims 1, 10 and 15.

The 35 U.S.C. § 103 rejections are hereby maintained pursuant to applicants amendments to claims 1, 10 and 15.

Response to Arguments
Applicant's Arguments/Remarks filed December 31, 2020 (hereinafter Applicant Remarks) have been fully considered but they are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed December 31, 2020.

Regarding the 35 U.S.C. 101 rejection, Applicant contends that under the "2019 Revised Patent Subject Matter Eligibility Guidance," as described below, the Current Office Action's cited judicial exception is "integrated into a practical application" and accordingly the claims are eligible subject matter, concluding the eligibility analysis. For example, Applicant's amended independent claim 1 now describes "comparing each said research potential index against a predetermined research potential threshold and a predetermined timeframe threshold" and "determining one or more stakeholders within said enterprise if said research potential index exceeds said predetermined research potential threshold and said predetermined timeframe threshold" representing operations of a practical application, e.g., a software-based project manager or investment analysis package.
In response, Examiner respectfully disagrees. Examiner finds Applicant is attempting to say the Step 2A – Prong One elements, the abstract idea, is what makes the claim eligible. Examiner finds the timeframe thresholds further narrow the instructions of the abstract idea and respectfully reminds Applicant, regardless of the complexity and/or granularity, data analysis without meaningful limitations within the claims that amount to significantly more than the abstract idea itself, is a judicial exception (i.e. abstract idea). Specifically, The comparing of a 

Regarding the 35 U.S.C. 101 rejection, Applicant states, similar to Example 40 (see pg. 18, Applicant Remarks),  the claims recite a specific multi-step method (and system and computer product) that determines if a research potential index for a particular research problem exceeds a predetermined research potential threshold. In other words, the claims describe a method for analyzing the value of a research problem. However, similar to the example cited in "Subject Matter Eligibility Examples: Abstract Ideas" recited above, the claims in the present application, as amended, include additional elements that integrate the method of organizing human (i.e., business) activity into a practical application. 
The method comprises grouping a plurality of subsets of research problems based upon predetermined similarities amongst them, computing a business value and research potential index for each subset, comparing each said research potential index against a predetermined research potential threshold, and determining one or more stakeholders within the enterprise if said research potential index exceeds the predetermined research potential threshold. 

the timing thresholds. Specifically, the timing thresholds bound the results of the analysis regarding: (i) the business value for each subset, (ii) an effort expended on a solution for each subset, (iii) a rating and a reputation of a contributor to each subset, and (iv) a gap between expected and existing ratings for each subset. See para. [0031]. The time frame threshold is then used to determine if research problems are stale/fresh. In other words, the claims recite a specific improvement over the prior art by analyzing various factors/data to determine if a research problem is valuable. Similar to the example recited above wherein the collected traffic data is used to analyze an abnormal traffic condition, data regarding a subset of research problems is used to analyze the value of the research problems. Accordingly the claims are eligible because they are not directed to the alleged recited judicial exception (abstract idea) pursuant to the 2019 Eligibility Guidance. Further, if the claims are found to recite a judicial exception (abstract idea), that judicial exception is integrated into a practical application. Applicant respectfully requests withdraw of the rejection under 35 U.S.C. § 101.
	In response, Examiner finds the cited features of claims 1, 10 and 15 (see pg. 11-12, Applicant Remarks), are not comparable to the eligible features of Example 40. Example 40 recites a specific manner of collecting additional NetFlow protocol data whenever the initially collected data reflects an abnormal condition, thus optimizing network performance. Therefore, Example 40 provides a specific improvement over prior systems, resulting in improved network monitoring. As stated above, the present claims recite improvements to a business process and not a technology or technological field. As presented, claims 1, 10 and 15 do not recite improvements in the functioning of a computer or any other technology or technical field. For at least these reasons, Examiner maintains the claims are directed to the abstract idea of identifying 

Regarding the 35 U.S.C. 103 rejection, Applicant states in an effort to advance prosecution, Applicant has amended claim 1 to incorporate clarifying and additional features of "comparing each said research potential index against a predetermined research potential threshold and a predetermined timeframe threshold" (emphasis added), and "determining one or more stakeholders within said enterprise if said research potential index exceeds said predetermined research potential threshold and said predetermined timeframe threshold" (emphasis added). 
Applicant has reviewed LYRAS, TREISER, CRISTOL and MOERDLER for these features and cannot find these features in any of these references. Accordingly, Applicant contends that neither LYRAS nor TREISER nor CRISTOL nor MOERDLER teaches or suggests all the limitations of amended independent claim 1. For example, the references do not teach or suggest at least "comparing each said research potential index against a predetermined research potential threshold and a predetermined timeframe threshold" (emphasis added) and "determining one or more stakeholders within said enterprise if said research potential index exceeds said predetermined research potential threshold and said predetermined timeframe threshold" (emphasis added). 
For at least this reason, independent claim 15, amended to contain similar limitations as independent claim 1, is patentable over the cited reference. Claims 3, 4, 8 and 17-18 are also patentable over the cited reference by virtue of their dependence from independent claims 1 and 
	In response, Examiner respectfully disagrees. Treiser teaches an organization wanting information based on a plurality of a threshold criteria, which includes thresholds specific to a value (e.g., a relationship is at, above, or below the criteria). The system then outputs notifications when threshold criteria are met (see par. 0041). Examiner finds, given the broadest reasonable interpretation, Examiner considers the thresholds disclosed in Treiser to sufficiently teach the timeframe threshold because they are disclosed to generally to be determined by the organization. For at least these reasons, Examiner finds the combination of Lyras in view of Treiser sufficiently teaches the aforementioned limitations.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 10 and 15 has antecedent basis with the limitation "determining… a predetermined timeframe threshold". Claim 1 already recited "comparing… and a predetermined timeframe threshold. It is unclear if the timeframe thresholds recited are different, or if the 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are directed towards a system, claims 10-14 and 16-20 are directed towards a method and claim 15 is directed towards a computer program product, which are among the statutory categories of invention.
Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 (similarly claims 10 and 15) is directed to identifying high potential research problems in an enterprise. 
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, data representative of plurality of research problems; respective, predetermined values associated with each of said plurality of research problems; and respective, predetermined time frames associated with each of said plurality of research problems; grouping a plurality of subsets of said plurality of research problems based upon predetermined similarities amongst them; computing a business value and research potential index for each said subset; wherein the business value is calculated based on a plurality of business opportunities and overlapping business opportunities are not counted twice, and wherein the research potential index is a weighted function of at least the following data: (i) the 
Claim 10 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, grouping a plurality of subsets of said plurality of research problems based upon predetermined similarities amongst them; removing a research problem from a subset when said research problem has a time frame extending beyond a predetermined time frame threshold; computing a business value and research potential index for each said subset; wherein the business value is calculated based on a plurality of business opportunities and overlapping business opportunities are not counted twice, and wherein the research potential index is a weighted function of at least the following data: (i) the business value for each subset (ii) an effort expended on a solution for each subset, (iii) a rating and a reputation of a contributor to each subset, and (iv) a gap between expected and existing ratings 
The judicial exceptions recited in Claim 1 (similarly claim 15) is not integrated into a practical application because the claim recites computer components at a high-level of generality (e.g. computer processor, non-transitory memory, database, computing module, computer program product, computer readable storage medium, and displays). The additional elements do not integrate the abstract idea into a practical application because it amounts to no more than a recitation of generic processor that serves as tools to perform the instructions of abstract idea and does not impose any meaningful limits on practicing the abstract idea; see MPEP 2106.05(f). Accordingly, claims 1 and 15 are directed to an abstract idea. Claim 10 recites no additional elements and therefore is found to be ineligible under Step 2A Prong Two, with no further analysis under Step 2B. 
Claim 1 (similarly Claim 15) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because as stated above, the additional elements in the claims other than the abstract idea per se, including computer processor, non-transitory memory, database, computing module, computer program product, computer readable storage medium and displays amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); performing repetitive calculations, Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II); (see at least Specification par. 0028). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. 
Regarding the dependent claims, dependent claim 7 recites transmitting data from said research challenge database to the top research contributor and claim 8 recites a research challenge database in operative communication with said computer processor and comprising data representative of: said business value of each subset, said one or more stakeholders of each research problem in each subset, and a description of each research problem in each subset, and 











Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 8, 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lyras, U.S. Publication No. 2014/0330616 [hereinafter Lyras], in view of Treiser, U.S. Publication No. 2013/0204823 [hereinafter Treiser], in view of Cristol, U.S. Publication No. 2009/0254399 [hereinafter Cristol], and further in view of Moerdler et al., U.S. Publication No. 2009/0265199 [hereinafter Moerdler].

Referring to Claim 1, Lyras teaches: 
a computer processing system for dynamic ongoing discovery of research problems in an enterprise (Lyras, [0036]), comprising:
a computer processor having non-transitory memory (Lyras, [0244]);
a master rapid value generator database in operative communication with said computer processor and comprising data representative of (Lyras, [0245]; [0248]):
a plurality of research problems (Lyras, [0089]-[0090]), “a process node 21 is characterized by one or more problems, opportunities and/or unexpected/interesting events in a process or in a process step of a process… The process nodes as parts of a cognitive structure contain discussion or descriptions of problems and/or opportunities and/or events that practitioners find relevant to goals and/or processes in the enterprise, or sometimes outside the direct activities of the enterprise”; 

respective, predetermined time frames associated with each of said plurality of research problems (Lyras, [0076]), “Circumstance: Context, object time or similar”; (Lyras, [0079]), “Plan: A plan is a less well defined process where the steps in the process are ordered in a way fitting the current circumstances”; (Lyras, [0091]; [0101]), “Process nodes may also include variances to the discussion and/or descriptions of potential problems or opportunities or events, as follows…A plan considered an action to remedy a problem or exploit an opportunity” Examiner finds the opportunity plans incorporates an object of time based on current circumstances; and 
a research potential tracker computing module in operative communication with said computer processor and said master rapid value generator database, comprising computer code for (Lyras, [0244]): 
grouping a plurality of subsets of said plurality of research problems based upon predetermined similarities amongst them (Lyras, [0127]-[0128]), “The Overlay software finds cases similar to the problems and/or opportunities of a given process node by finding similar process nodes, and then indicating similar cases where the process and process node and goal proximity are similar… Overlay searches for similarities in both processes and the nodes included therein…”; (Lyras, [0165];[0168]), “Node attributes help define nodes so that nodes may be used to draw similarities between processes and similarities between cases of experience. This is normally done only by expert users of the system. Node attributes may be grouped as 
Lyras teaches grouping similar opportunities based on characteristics (see par. 0127) and coordinating appropriate stakeholders if a plan has a goal hierarchy that exceeds the current standard process (see par. 0211), but Lyras does not explicitly teach: 
computing a business value and research potential index for each said subset; 
wherein the business value is calculated based on a plurality of business opportunities and overlapping business opportunities are not counted twice, and
	wherein the research potential index is a weighted function of at least the following data: (i) the business value for each subset (ii) an effort expended on a solution for each subset, (iii) a rating and a reputation of a contributor to each subset, and (iv) a gap between expected and existing ratings for each subset;
comparing each said research potential index against a predetermined research potential threshold and a predetermined timeframe threshold; and 
determining one or more stakeholders within said enterprise if said research potential index exceeds said predetermined research potential threshold and said predetermined timeframe threshold.
However Treiser teaches:
computing a business value and research potential index for each said subset (Treiser, [0075]), “The metric sub-scores are determined based on the metric-sub-metric values 910-918, as well as the group scores 800, 1010, 1012 for one or more groups having strong relationships to the sub-metrics. The system may determine score 1000 for the metric based on one or more of the sub-scores 1002-1008. As described above, the system may output this score using a suitable 
comparing each said research potential index against a predetermined research potential threshold and a predetermined timeframe threshold (Treiser, [0041]; [0052]), “The system may also receive a plurality of threshold criteria. As used herein, the term threshold criteria broadly refers to any value, term, event, or descriptor related to one or more data items, data sources, individuals, characteristics, groups of characteristics, or relationships. The threshold criteria may represent… any other criteria about which the organization wishes to be informed. The system may output notifications when any threshold criteria are met”; (Treiser, [0082]), “Threshold criteria windows 1508-1512 may describe the criteria or event that caused the notifications to be sent. Alternatively or additionally, the threshold criteria windows 1508-1512 may also display one or more data items related to the notification”; (Treiser, [0062]); and 
determining one or more stakeholders within said enterprise if said research potential index exceeds said predetermined research potential threshold and said predetermined timeframe threshold (Treiser, [0090]), “system to monitor and notify the organization when a group or individual exhibits… crosses a threshold…”; (Treiser, [0094]), “Although the above examples are written with regard to donors, it should be obvious that the system may also be used to profile any individual or group of individuals (such as volunteers, supporters, advocates, stakeholders, affiliates, fans, etc. of any organization, or other individuals), product, brand, 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified Lyras to include the computing, comparing and determining limitation as taught by Treiser. The motivation for doing this would have been to improve the method of finding information which is relevant to problems, opportunities, and/or unexpected or interesting events affecting processes conducted by an enterprise in Lyras (see par. 0002) to efficiently include the results of determining the relationship between the individuals and a user-defined criteria (see Treiser par. 0003).
Lyras teaches grouping similar opportunities based on characteristics (see par. 0127) and Treiser teaches determining an overall score based on one or more sub-scores for a business metric of interest to an organization (see par. 0075; 0039), but the combination of Lyras in view of Treiser does not explicitly teach:
wherein the business value is calculated based on a plurality of business opportunities and overlapping business opportunities are not counted twice, and
	wherein the research potential index is a weighted function of at least the following data: (i) the business value for each subset (ii) an effort expended on a solution for each subset, (iii) a rating and a reputation of a contributor to each subset, and (iv) a gap between expected and existing ratings for each subset.
However Cristol teaches: 

At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Lyras in view of Treiser to include the index limitation as taught by Cristol. The motivation for doing this would have been to improve the method of finding information which is relevant to problems, opportunities, and/or unexpected or interesting events affecting processes conducted by an enterprise in Lyras (see par. 0002) to 
Lyras teaches grouping similar opportunities based on characteristics (see par. 0127) and Treiser teaches threshold criteria individuals the organization wishes to informed (see par. 0041), but the combination of Lyras in view of Treiser in view of Cristol does not explicitly teach:
wherein the business value is calculated based on a plurality of business opportunities and overlapping business opportunities are not counted twice.
However Moerdler teaches: 
wherein the business value is calculated based on a plurality of business opportunities and overlapping business opportunities are not counted twice (Moerdler, [0048]), “system 120 may enable organization 101 to identify and eliminate duplicate or less efficient controls 122. More particularly, the objects in system 120 may grouped into one or more portfolios that may enable organization 101 to assess and prioritize its various GRC-related activates by analyzing the objects in a particular portfolio”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Lyras in view of Treiser in view of Cristol to include the calculate limitation as taught by Moerdler. The motivation for doing this would have been to improve the method of finding information which is relevant to problems, opportunities, and/or unexpected or interesting events affecting processes conducted by an enterprise in Lyras (see par. 0002) to efficiently include the results of tracking the progress of an organization towards reaching a goal (see Moerdler par. 0004).

Referring to Claim 3, the combination of Lyras in view of Treiser in view of Cristol in view of Moerdler teaches the system of claim 1. Lyras further teaches: 
wherein the research potential tracker further comprises code for:
matching each research problem in each subset with said one or more stakeholders (Lyras, [0215]), “The Overlay includes content scanners 1101 for scanning enterprise content and enterprise data and related external data as well including business objects; a language parser 1120; and an indexing engine 1150… The user interfaces utilize the stress point index to alert users to problems, enable collaboration between users, restrict the returned information to processes for which the users are stakeholders”; (Lyras, [0359]-[0361]), “Enterprise stress-points…Relationship between enterprise stress points… Stakeholders of enterprise stress-points”

Referring to Claim 4, the combination of Lyras in view of Treiser in view of Cristol in view of Moerdler teaches the system of claim 1. Lyras further teaches: 
wherein the research potential tracker further comprises code for:
identifying one or more potential research contributors for each subset (Lyras, [0215]), “The Overlay includes content scanners 1101 for scanning enterprise content and enterprise data and related external data as well including business objects; a language parser 1120; and an indexing engine 1150… The user interfaces utilize the stress point index to alert users to problems, enable collaboration between users, restrict the returned information to processes for which the users are stakeholders”.


Referring to Claim 8, the combination of Lyras in view of Treiser in view of Cristol in view of Moerdler teaches the system of claim 1. Lyras further teaches:  

said business value of each subset, said one or more stakeholders of each research problem in each subset, and a description of each research problem in each subset (Lyras, [0091]-[0103]), “Process nodes may also include variances to the discussion and/or descriptions of potential problems or opportunities or events, as follows… (a) Discussion and/or description or data about a problem or opportunity or unexpected event in executing one or more of the goals or conditional goals in a process…(b) Discussion and/or description or data regarding…(1) An explanation of a problem, opportunity or unexpected event…(4) A plan considered an action to remedy a problem or exploit an opportunity…] Discussions or descriptions relating to a process node can be in text or in figures, or any combination that constitutes customary indication used in enterprise software or content. This could include but is not limited to… data in databases, electronic messaging, voice communications, etc.”; (Lyras, [0211]), “The retrieved stories help the user to devise the best possible plan using the collective experience of the participants. The Overlay helps retrieve past experiences via stories, and helps co-ordinate the right stakeholders in the discussion”; (Lyras, [0245]-[0246]). 





Referring to Claim 15, Lyras teaches: 
a computer program product providing content on multiple virtual displays, the computer program comprising a computer readable storage medium having program instructions embodied therewith, wherein the computer readable storage medium is not a transitory signal per se, the program instructions are readable by a computer to cause the computer to perform a method comprising the steps of (Lyras, [0244]-[0245]; [0248]):

Lyras teaches grouping similar opportunities based on characteristics (see par. 0127) and coordinating appropriate stakeholders if a plan has a goal hierarchy that exceeds the current standard process (see par. 0211), but Lyras does not explicitly teach: 
computing a business value and research potential index for each said subset, 
wherein the business value is calculated based on a plurality of business opportunities and overlapping business opportunities are not counted twice, and
wherein the research potential index is a weighted function of at least the following data: (i) the business value for each subset (ii) an effort expended on a solution for each subset, (iii) a rating and a reputation of a contributor to each subset, and (iv) a gap between expected and existing ratings for each subset; 
comparing each said research potential index against a predetermined research potential threshold and a predetermined timeframe threshold; and
determining one or more stakeholders within said enterprise if said research potential index exceeds said predetermined research potential threshold and a predetermined timeframe threshold.
However Treiser teaches:
computing a business value and research potential index for each said subset (Treiser, [0075]), “The metric sub-scores are determined based on the metric-sub-metric values 910-918, as well as the group scores 800, 1010, 1012 for one or more groups having strong relationships to the sub-metrics. The system may determine score 1000 for the metric based on one or more of the sub-scores 1002-1008. As described above, the system may output this score using a suitable descriptor or value, at step 220”; (Treiser, [0077]), “the system may perform a similar process to calculate an individual score for a sub-metric with regard to a metric…” (Treiser, [0048]), “Relationship storage unit 111 may store information regarding relationships between one or more characteristics, individuals, groups of characteristics, metrics, data items, or groups thereof. Relationship storage unit 111 may also store values, weights, or other information calculated by processing module 104 or visualization module 108”; (Treiser, [0035]; [0040]; [0055]); 
comparing each said research potential index against a predetermined research potential threshold and a predetermined timeframe threshold (Treiser, [0041]; [0052]), “The system may also receive a plurality of threshold criteria. As used herein, the term threshold criteria broadly refers to any value, term, event, or descriptor related to one or more data items, data sources, individuals, characteristics, groups of characteristics, or relationships. The threshold criteria may represent… any other criteria about which the organization wishes to be informed. The system may output notifications when any threshold criteria are met”; (Treiser, [0082]; [0062]); and 

At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified Lyras to include the computing, comparing and determining limitation as taught by Treiser. The motivation for doing this would have been to improve the method of finding information which is relevant to problems, opportunities, and/or unexpected or interesting events affecting processes conducted by an enterprise in Lyras (see par. 0002) to efficiently include the results of determining the relationship between the individuals and a user-defined criteria (see Treiser par. 0003).
Lyras teaches grouping similar opportunities based on characteristics (see par. 0127) and Treiser teaches determining an overall score based on one or more sub-scores for a business metric of interest to an organization (see par. 0075; 0039), but the combination of Lyras in view of Treiser does not explicitly teach:
wherein the business value is calculated based on a plurality of business opportunities and overlapping business opportunities are not counted twice, and
wherein the research potential index is a weighted function of at least the following data: (i) the business value for each subset (ii) an effort expended on a solution for each subset, (iii) a rating and a reputation of a contributor to each subset, and (iv) a gap between expected and existing ratings for each subset.
However Cristol teaches: 
	wherein the research potential index is a weighted function of at least the following data: (i) the business value for each subset (ii) an effort expended on a solution for each subset, (iii) a rating and a reputation of a contributor to each subset, and (iv) a gap between expected and existing ratings for each subset  (Cristol, [0057]), “Prioritization is accomplished by performing and integrating assessments of the client company's proposed development initiatives. These can include 1) a baseline assessment of the current competitive situation for a client company's brand and current in-the-market products or services; 2) an assessment of each initiative's relative alignment with key drivers of brand choice that define the ideal customer experience; 3) an assessment of each initiative's likely competitive impact in terms of strengthening the client company's brand where it most needs strengthening vs. competitor brands; and 4) an assessment of the relative manageability, or development burden, of each initiative including human and financial resources, risk, and complexity”; (Cristol, [0147]), “gap values”; (Cristol, Figs. 8A-B; [0168]), “FIGS. 8A-B depicts… example of Level 2 driver listings with identifiers and association factors… The driver listings are identified by driver name, defined by a description in those cases where the name is not self-explanatory, and qualitatively assigned to a factor-level association… driver names include… interoperable… economical--including low cost of total 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Lyras in view of Treiser to include the index limitation as taught by Cristol. The motivation for doing this would have been to improve the method of finding information which is relevant to problems, opportunities, and/or unexpected or interesting events affecting processes conducted by an enterprise in Lyras (see par. 0002) to efficiently include the results of integrating and aligning product strategy and IT strategy with brand strategy (see Cristol par. 0006).
Lyras teaches grouping similar opportunities based on characteristics (see par. 0127) and Treiser teaches threshold criteria individuals the organization wishes to informed (see par. 0041), but the combination of Lyras in view of Treiser in view of Cristol does not explicitly teach:
wherein the business value is calculated based on a plurality of business opportunities and overlapping business opportunities are not counted twice.
However Moerdler teaches: 
wherein the business value is calculated based on a plurality of business opportunities and overlapping business opportunities are not counted twice (Moerdler, [0048]), “system 120 may enable organization 101 to identify and eliminate duplicate or less efficient controls 122. More particularly, the objects in system 120 may grouped into one or more portfolios that may enable organization 101 to assess and prioritize its various GRC-related activates by analyzing the objects in a particular portfolio”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Lyras in view of Treiser in view of Cristol to 

Claims 17 and 18 disclose substantially the same subject matter as Claims 3 and 4, respectively, and are rejected using the same rationale as previously set forth.








Claims 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lyras, U.S. Publication No. 2014/0330616 [hereinafter Lyras], in view of Treiser, U.S. Publication No. 2013/0204823 [hereinafter Treiser], in view of Cristol, U.S. Publication No. 2009/0254399 [hereinafter Cristol], in view of Moerdler et al., U.S. Publication No. 2009/0265199 [hereinafter Moerdler], and further in view of Girard et al., U.S. Publication No. 2013/0041704 [hereinafter Girard]. 

Referring to Claim 2, the combination of Lyras in view of Treiser in view of Cristol in view of Moerdler teaches the system of claim 1. Lyras teaches opportunity plans incorporates an object of time based on current circumstances (see par. 0079, 0076, 0091, 0101), but the combination of Lyras in view of Treiser in view of Cristol in view of Moerdler does not explicitly teach: 
wherein the research potential tracker further comprises code for:
grouping said plurality of research problems in each subset based upon a time frame category.
However Girard teaches: 
wherein the research potential tracker further comprises code for:
grouping said plurality of research problems in each subset based upon a time frame category (Girard, [0044]-[0050]), “managing initiative consolidation, several examples of bundling projects will now be described with respect to several example project development timelines… once the projects are bundled, the bundled projects may enter and progress through the SIT phase and the UAT phase together, as these phases may be the one or more testing phases for which the projects are bundled”;  (Girard, [0051]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Lyras in view of Treiser in view of Cristol in view of Moerdler to include the grouping limitation as taught by Girard. The motivation for doing this would have been to improve the method of finding information which is relevant to problems, opportunities, and/or unexpected or interesting events affecting processes conducted by an enterprise in Lyras (see par. 0002) to efficiently include the results of managing initiative consolidation (see Girard par. 0001).

Claim 16 disclose substantially the same subject matter as Claim 2, and is rejected using the same rationale as previously set forth.

Claims 5-7, 9 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lyras, U.S. Publication No. 2014/0330616 [hereinafter Lyras], in view of Treiser, U.S. [hereinafter Treiser], in view of Cristol, U.S. Publication No. 2009/0254399 [hereinafter Cristol], in view of Moerdler et al., U.S. Publication No. 2009/0265199 [hereinafter Moerdler], and further in view of Dolman et al., U.S. Publication No. 2017/0329793 [hereinafter Dolman]. 

Referring to Claim 5, the combination of Lyras in view of Treiser in view of Cristol in view of Moerdler teaches the system of claim 4. Lyras teaches stakeholders involved in discussions regarding business opportunities (see par. 0211) and Treiser teaches threshold conditions between business metrics and individuals (see par. 0035; 0041; 0075), but the combination of Lyras in view of Treiser in view of Cristol in view of Moerdler does not explicitly teach: 
wherein the research potential tracker further comprises code for:
ranking said potential research contributors based upon a potential research contribution index.
However Dolman teaches: 
wherein the research potential tracker further comprises code for:
ranking said potential research contributors based upon a potential research contribution index (Dolman, [0031]), “the user interface component 110 may sort the plurality of contacts by the associated relevancy score for each of the plurality of contacts. For example, the user interface component 110 may sort the plurality contacts from a highest relevancy score to a lowest relevancy score”; (Dolman, [0017]), “A relevancy score for each contact of the set of contacts may be determined based on at least one of the one or more contextual features associated with the user of the file”; (Dolman, [0027]; [0043]; [0057]).


Referring to Claim 6, the combination of Lyras in view of Treiser in view of Cristol in view of Moerdler teaches the system of claim 4. Lyras teaches stakeholders involved in discussions regarding business opportunities (see par. 0211) and Treiser teaches threshold conditions between business metrics and individuals (see par. 0035; 0041; 0075), but the combination of Lyras in view of Treiser in view of Cristol in view of Moerdler does not explicitly teach: 
wherein the research potential tracker further comprises code for:
selecting a top research contributor from said one or more potential research contributors.
However Dolman teaches: 
wherein the research potential tracker further comprises code for:
selecting a top research contributor from said one or more potential research contributors (Dolman, [0026]), “In some cases, the list is presented within a picker displayed in the user interface of the client computing device 104. In this regard, a user may select at least one contact with whom to share the file; (Dolman, [0043]; [0057]).


Referring to Claim 7, the combination of Lyras in view of Treiser in view of Cristol in view of Moerdler in view of Dolman teaches the system of claim 6.  Lyras teaches stakeholders involved in discussions regarding business opportunities (see par. 0211) and Treiser teaches threshold conditions between business metrics and individuals (see par. 0035; 0041; 0075), but the combination of Lyras in view of Treiser in view of Cristol in view of Moerdler does not explicitly teach: 
wherein the research potential tracker further comprises code for:
transmitting data from said research challenge database to the top research contributor.
However Dolman teaches: 
wherein the research potential tracker further comprises code for:
transmitting data from said research challenge database to the top research contributor (Dolman, [0026]), “In some cases, the list is presented within a picker displayed in the user interface of the client computing device 104. In this regard, a user may select at least one contact with whom to share the file”; (Dolman, [0043]; [0057]). 


Referring to Claim 9, the combination of Lyras in view of Treiser in view of Cristol in view of Moerdler in view of Dolman teaches the system of claim 6. 
wherein the research potential tracker further comprises code for:
updating said research challenge database with data representative of:
said business value of each subset, said one or more stakeholders of each research problem in each subset, and a description of each research problem in each subset (Lyras, [0309]), “Fields that are computed are defined as the product of a script, which may include but are not limited to programmatic constructs such as mathematical operators, logical operators, condition/selection, loops etc. Computed fields are typically updated as a result of the actions that trigger the transition from causal nodes to effected nodes”; (Lyras, [0091]-[0103]), “Process nodes may also include variances to the discussion and/or descriptions of potential problems or opportunities or events, as follows… (a) Discussion and/or description or data about a problem or opportunity or unexpected event in executing one or more of the goals or conditional goals in a process…(b) Discussion and/or description or data regarding…(1) An explanation of a problem, opportunity or unexpected event…(4) A plan considered an action to remedy a problem 

Claims 19 and 20 disclose substantially the same subject matter as Claims 5 and 6, respectively, and are rejected using the same rationale as previously set forth.

Claims 10, 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Lyras, U.S. Publication No. 2014/0330616 [hereinafter Lyras], in view of Treiser, U.S. Publication No. 2013/0204823 [hereinafter Treiser], in view of Cristol, U.S. Publication No. 2009/0254399 [hereinafter Cristol], in view of Moerdler et al., U.S. Publication No. 2009/0265199 [hereinafter Moerdler], and further in view of Santos et al., U.S. Publication No. 2016/0077880 [hereinafter Santos]. 

Referring to Claim 10, Lyras teaches:
a method for dynamic ongoing discovery of research problems (Lyras, [0036]), comprising the steps of:
grouping a plurality of subsets of said plurality of research problems based upon predetermined similarities amongst them (Lyras, [0127]-[0128]), “The Overlay software finds 
Lyras teaches grouping similar opportunities based on characteristics (see par. 0127) and coordinating appropriate stakeholders if a plan has a goal hierarchy that exceeds the current standard process (see par. 0211), but Lyras does not explicitly teach: 
removing a research problem from a subset when said research problem has a time frame extending beyond a predetermined time frame threshold;
wherein the business value is calculated based on a plurality of business opportunities and overlapping business opportunities are not counted twice, and
computing a business value and research potential index for each said subset;
wherein the research potential index is a weighted function of at least the following data: (i) the business value for each subset (ii) an effort expended on a solution for each subset, (iii) a rating and a reputation of a contributor to each subset, and (iv) a gap between expected and existing ratings for each subset; 
comparing each said research potential index against a predetermined research potential threshold and a predetermined timeframe threshold; 
determining one or more stakeholders within said enterprise if said research potential index exceeds said predetermined research potential threshold and a predetermined timeframe threshold.
However Treiser teaches:
computing a business value and research potential index for each said subset (Treiser, [0075]), “The metric sub-scores are determined based on the metric-sub-metric values 910-918, as well as the group scores 800, 1010, 1012 for one or more groups having strong relationships to the sub-metrics. The system may determine score 1000 for the metric based on one or more of the sub-scores 1002-1008. As described above, the system may output this score using a suitable descriptor or value, at step 220”; (Treiser, [0077]), “the system may perform a similar process to calculate an individual score for a sub-metric with regard to a metric…” (Treiser, [0048]), “Relationship storage unit 111 may store information regarding relationships between one or more characteristics, individuals, groups of characteristics, metrics, data items, or groups thereof. Relationship storage unit 111 may also store values, weights, or other information calculated by processing module 104 or visualization module 108”; (Treiser, [0035]; [0040]; [0055]); 
comparing each said research potential index against a predetermined research potential threshold and a predetermined timeframe threshold (Treiser, [0041]; [0052]), “The system may also receive a plurality of threshold criteria. As used herein, the term threshold criteria broadly refers to any value, term, event, or descriptor related to one or more data items, data sources, individuals, characteristics, groups of characteristics, or relationships. The threshold criteria may represent… any other criteria about which the organization wishes to be informed. The system may output notifications when any threshold criteria are met”; (Treiser, [0082]; [0062]); and 

At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified Lyras to include the computing, comparing and determining limitation as taught by Treiser. The motivation for doing this would have been to improve the method of finding information which is relevant to problems, opportunities, and/or unexpected or interesting events affecting processes conducted by an enterprise in Lyras (see par. 0002) to efficiently include the results of determining the relationship between the individuals and a user-defined criteria (see Treiser par. 0003).
Lyras teaches grouping similar opportunities based on characteristics (see par. 0127) and Treiser teaches determining an overall score based on one or more sub-scores for a business metric of interest to an organization (see par. 0075; 0039), but the combination of Lyras in view of Treiser does not explicitly teach:
removing a research problem from a subset when said research problem has a time frame extending beyond a predetermined time frame threshold; 
wherein the business value is calculated based on a plurality of business opportunities and overlapping business opportunities are not counted twice, and
	wherein the research potential index is a weighted function of at least the following data: (i) the business value for each subset (ii) an effort expended on a solution for each subset, (iii) a rating and a reputation of a contributor to each subset, and (iv) a gap between expected and existing ratings for each subset.
However Cristol teaches: 
	wherein the research potential index is a weighted function of at least two of the following data: (i) the business value for each subset (ii) an effort expended on a solution for each subset, (iii) a rating and a reputation of a contributor to each subset, and (iv) a gap between expected and existing ratings for each subset (Cristol, [0057]), “Prioritization is accomplished by performing and integrating assessments of the client company's proposed development initiatives. These can include 1) a baseline assessment of the current competitive situation for a client company's brand and current in-the-market products or services; 2) an assessment of each initiative's relative alignment with key drivers of brand choice that define the ideal customer experience; 3) an assessment of each initiative's likely competitive impact in terms of strengthening the client company's brand where it most needs strengthening vs. competitor brands; and 4) an assessment of the relative manageability, or development burden, of each initiative including human and financial resources, risk, and complexity”; (Cristol, [0147]), “gap values”; (Cristol, Figs. 8A-B; [0168]), “FIGS. 8A-B depicts… example of Level 2 driver listings with identifiers and association factors… The driver listings are identified by driver name, 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Lyras in view of Treiser to include the index limitation as taught by Cristol. The motivation for doing this would have been to improve the method of finding information which is relevant to problems, opportunities, and/or unexpected or interesting events affecting processes conducted by an enterprise in Lyras (see par. 0002) to efficiently include the results of integrating and aligning product strategy and IT strategy with brand strategy (see Cristol par. 0006).
removing a research problem from a subset when said research problem has a time frame extending beyond a predetermined time frame threshold; 
wherein the business value is calculated based on a plurality of business opportunities and overlapping business opportunities are not counted twice.
However Moerdler teaches: 
wherein the business value is calculated based on a plurality of business opportunities and overlapping business opportunities are not counted twice (Moerdler, [0048]), “system 120 may enable organization 101 to identify and eliminate duplicate or less efficient controls 122. More particularly, the objects in system 120 may grouped into one or more portfolios that may enable organization 101 to assess and prioritize its various GRC-related activates by analyzing the objects in a particular portfolio”.

Lyras teaches grouping similar opportunities based on characteristics (see par. 0127) and coordinating appropriate stakeholders if a plan has a goal hierarchy that exceeds the current standard process (see par. 0211) and Treiser teaches threshold conditions between business metrics and individuals (see par. 0035; 0041; 0075), but the combination of Lyras in view of Treiser in view of Cristol in view of Moerdler does not explicitly teach:
removing a research problem from a subset when said research problem has a time frame extending beyond a predetermined time frame threshold.
However Santos teaches: 
removing a research problem from a subset when said research problem has a time frame extending beyond a predetermined time frame threshold (Santos, [0051]), “The plurality of constraints includes a hard constraint that may not be violated. The hard constraint may include, for example, Project Release and Due dates constraints that may ensure that if the project is selected, the start time of the project will be between the time window defined by the Release and Due dates”; (Santos, [0056]), “… the hard constraint may include Project Temporal constraints ensure that may ensure that a set of related projects follow minimum time lags and/or precedence relations if selected. For example, Project P2 may start after completing 80% of 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Lyras in view of Treiser in view of Cristol in view of Moerdler to include the removing limitation as taught by Santos. The motivation for doing this would have been to improve the method of finding information which is relevant to problems, opportunities, and/or unexpected or interesting events affecting processes conducted by an enterprise in Lyras (see par. 0002) to efficiently include the results of optimizing a portfolio value based on the portfolio shaping preference and the sub-plurality of objectives, while satisfying the sub-plurality of constraints (see Santos par. 0132).

Referring to Claim 12, the combination of Lyras in view of Treiser in view of Cristol in view of Moerdler in view of Santos teaches the method of claim 10. Lyras teaches grouping similar opportunities based on characteristics (see par. 0127), but the combination of Lyras in view of Treiser in view of Cristol in view of Moerdler does not explicitly teach:
further comprising the step of:
discounting said business value for a subset when a research problem is removed from said subset.
However Santos teaches: 
further comprising the step of:
discounting said business value for a subset when a research problem is removed from said subset (Santos, [0044]), “A table with configuration parameters such as length of start period planning horizon, and discount factor used to weight project valuation at project completion and offset periods”; (Santos, [0130]). “… different single objective functions may be utilized. For example, objective function (C-2) maximizes the discounted total portfolio score of the objective o .di-elect cons. O, assuming the value of a project (e.g., ranking, project score) is achieved at the completion of the project. Another role of the discounting term .alpha. is to avoid unnecessary delayed start of a project with respect to its earliest start time. As another example, a variant objective function (C-3) is to maximize the discounted total weighted score of the portfolio. Also, for example, objective function (C-4) optimizes the discounted total ranking of portfolio. In one example, directly minimizing the total priority ranking may not be the best solution, since an obvious optimal solution would be to not select any projects, which may be associated with an "optimal" ranking of zero”.
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Lyras in view of Treiser in view of Cristol in view of Moerdler to include the discounting limitation as taught by Santos. The motivation for doing this would have been to improve the method of finding information which is relevant to problems, opportunities, and/or unexpected or interesting events affecting processes conducted by an enterprise in Lyras (see par. 0002) to efficiently include the results of optimizing a 

Referring to Claim 13, the combination of Lyras in view of Treiser in view of Cristol in view of Moerdler in view of Santos teaches the method of claim 10.  Lyras further teaches: 
further comprising the step of:
identifying one or more potential research contributors for each subset (Lyras, [0215]), “The Overlay includes content scanners 1101 for scanning enterprise content and enterprise data and related external data as well including business objects; a language parser 1120; and an indexing engine 1150… The user interfaces utilize the stress point index to alert users to problems, enable collaboration between users, restrict the returned information to processes for which the users are stakeholders”.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lyras, U.S. Publication No. 2014/0330616 [hereinafter Lyras], in view of Treiser, U.S. Publication No. 2013/0204823 [hereinafter Treiser], in view of Cristol, U.S. Publication No. 2009/0254399 [hereinafter Cristol], in view of Moerdler et al., U.S. Publication No. 2009/0265199 [hereinafter Moerdler], in view of Santos et al., U.S. Publication No. 2016/0077880 [hereinafter Santos], and further in view of Girard et al., U.S. Publication No. 2013/0041704 [hereinafter Girard]. 

Referring to Claim 11, the combination of Lyras in view of Treiser in view of Cristol in view of Moerdler in view of Santos teaches the method of claim 10. Lyras teaches opportunity plans incorporates an object of time based on current circumstances (see par. 0079, 0076, 0091, 0101), but the combination of Lyras in view of Treiser in view of Cristol in view of Moerdler in view of Santos does not explicitly teach: 
 further comprising the step of:
grouping said plurality of research problems in each subset based upon a time frame category.
However Girard teaches: 
further comprising the step of:
grouping said plurality of research problems in each subset based upon a time frame category (Girard, [0044]-[0050]), “managing initiative consolidation, several examples of bundling projects will now be described with respect to several example project development timelines… once the projects are bundled, the bundled projects may enter and progress through the SIT phase and the UAT phase together, as these phases may be the one or more testing phases for which the projects are bundled”;  (Girard, [0051]). 
At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Lyras in view of Treiser in view of Cristol in view of Moerdler in view of Santos to include the grouping limitation as taught by Girard. The motivation for doing this would have been to improve the method of finding information which is relevant to problems, opportunities, and/or unexpected or interesting events affecting .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Lyras, U.S. Publication No. 2014/0330616 [hereinafter Lyras], in view of Treiser, U.S. Publication No. 2013/0204823 [hereinafter Treiser], in view of Cristol, U.S. Publication No. 2009/0254399 [hereinafter Cristol], in view of Moerdler et al., U.S. Publication No. 2009/0265199 [hereinafter Moerdler],in view of Santos et al., U.S. Publication No. 2016/0077880 [hereinafter Santos], and further in view of Dolman et al., U.S. Publication No. 2017/0329793 [hereinafter Dolman]. 

Referring to Claim 14, the combination of Lyras in view of Treiser in view of Cristol in view of Moerdler in view of Santos teaches the method of claim 10. Lyras teaches stakeholders involved in discussions regarding business opportunities (see par. 0211) and Treiser teaches threshold conditions between business metrics and individuals (see par. 0035; 0041; 0075), but the combination of Lyras in view of Treiser in view of Cristol in view of Moerdler in view of Santos does not explicitly teach: 
further comprising the step of:
ranking said potential research contributors based on a potential research contribution index.
However Dolman teaches: 
further comprising the step of:

At the time the invention was filed, it would have been obvious to a person of ordinary skill in the art to have modified the combination of Lyras in view of Treiser in view of Cristol in view of Moerdler in view of Santos to include the ranking limitation as taught by Dolman. The motivation for doing this would have been to improve the method of finding information which is relevant to problems, opportunities, and/or unexpected or interesting events affecting processes conducted by an enterprise in Lyras (see par. 0002) to efficiently include the results of efficiently identify and select relevant contacts to share a file with (see Dolman par. 0018).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Morgia et al. (US 20150310687 A1) – Among other things, participants who belong to a group/crowd or group of participants can provide indications of relative values of ideas that belong to a body of ideas. A rank ordering according to the relative 

Guedri et al. (US 20020156638 A1) – The invention is a process for identifying, not later than a selected time after at least one of a completed sale or a proposed announced sale of at least one private business, any shareholder of the at least one private business determined to be at least potentially receiving compensation resultant from the sale of the at least one private business which exceeds a threshold shareholder compensation value. From at least one information source providing information about sales of businesses over a period of time, the completed sale or the proposed announced sale of the private business which has at least a sale value exceeding a threshold business sale value is determined. An identification of at least one shareholder of the at least one private business is determined who at least potentially will receive from the sale of the at least one private business compensation exceeding the shareholder compensation value not later than the . 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624